14‐4116‐cv 
Figueroa v. Mazza et al.  




                                     In the
              United States Court of Appeals
                             For the Second Circuit
                                    ________ 
                       AUGUST TERM 2015 
                         No. 14‐4116‐cv 
                                   
            ELI SAMUEL FIGUEROA, A/K/A ELI SAMUEL, 
                       Plaintiff‐Appellant, 
                                   
                                 v. 
                                   
DONNA MARIE MAZZA, INDIVIDUALLY AND AS A DETECTIVE WITH THE 
 NEW YORK CITY POLICE DEPARTMENT, CHRISTOPHER KAROLKOWSKI, 
INDIVIDUALLY AND AS A DETECTIVE WITH THE NEW YORK CITY POLICE 
DEPARTMENT, TODD NAGROWSKI, INDIVIDUALLY AND AS A DETECTIVE 
  WITH THE NEW YORK CITY POLICE DEPARTMENT, JOSEPH FAILLA, 
INDIVIDUALLY AND AS A DETECTIVE WITH THE NEW YORK CITY POLICE 
DEPARTMENT, AND DETECTIVE DENNIS CHAN, INDIVIDUALLY AND AS A 
    DETECTIVE WITH THE NEW YORK CITY POLICE DEPARTMENT,  
                      Defendants‐Appellees.* 
                                   
                             ________ 
                                   
          Appeal from the United States District Court 
              for the Eastern District of New York 
                             ________ 

       * The Clerk of Court is directed to amend the official caption to conform 

with the caption above. 
                                                 




                     ARGUED: OCTOBER 22, 2015 
                       DECIDED: JUNE 3, 2016 
                             ________ 
                                  
Before: KEARSE, WALKER, and CABRANES, Circuit Judges. 
                             ________ 
                                  
      We  consider  here  whether  defendants‐appellees  are,  as  the 
District  Court  determined,  entitled  to  judgment  as  a  matter  of  law 
on  plaintiff‐appellant’s  claims  for  false  arrest,  excessive  force, 
assault, failure to intervene, and unlawful entry.  We conclude that 
defendants‐appellees  are  entitled  to  the  protection  of  qualified 
immunity  with  respect  to  the  false  arrest  claims  and  that  they  did 
not  use  excessive  force  or  commit  an  assault  in  arresting  plaintiff‐
appellant.  We also conclude, however, that the claims of failure to 
intervene  and  unlawful  entry  present  issues  of  fact  that  must  be 
resolved by a jury. 

       Plaintiff‐appellant  Eli  Samuel  Figueroa  appeals  a  September 
30, 2014 judgment of the United States District Court for the Eastern 
District of New York (Jack B. Weinstein, Judge) entering judgment as 
a  matter  of  law  in  favor  of  defendants‐appellees  Donna  Marie 
Mazza,  Christopher  Karolkowski,  Todd  Nagrowski,  Joseph  Failla, 
and  Dennis  Chan,  each  a  detective  with  the  New  York  City  Police 
Department. 

       In  the  proceeding  below,  plaintiff  asserted  claims  under  42 
U.S.C.  §  1983  and  state  law  for  false  arrest,  excessive  force,  assault, 
failure to intervene, and unlawful entry, all arising out of his arrest 




                                        2 
                                                 




on June 30, 2010.  The District Court granted summary judgment as 
to  the  claims  of  unlawful  entry.    The  other  claims  were  tried  to  a 
jury.    Following  a  verdict  in  plaintiff’s  favor  on  the  counts  of  false 
arrest,  excessive  force,  and  assault,  and  a  mistrial  on  the  count  of 
failure  to  intervene,  the  District  Court  granted  judgment  to 
defendants  under  Federal  Rule  of  Civil  Procedure  50(b).    Plaintiff 
appeals  the  judgment  as  to  each  claim  and  further  asserts  that  the 
District  Court  “abused  its  discretion”  in  dismissing  unnamed 
defendants from the case and closing discovery. 

       We  agree  with  the  District  Court’s  disposition  of  plaintiff’s 
false arrest claims.  The trial record establishes that a reasonable law 
enforcement  officer  could  have  concluded  that  there  existed 
probable  cause  to  arrest  plaintiff  on  the  evening  of  June  30,  2010; 
accordingly,  defendants  can  claim  the  protection  of  qualified 
immunity.  We also conclude, as did the District Court, that the force 
used in effecting plaintiff’s arrest was reasonable as a matter of law, 
and  we  find  no  error  in  the  District  Court’s  dismissal  of  unnamed 
defendants  or  discovery  rulings.    We  thus  AFFIRM  the  judgment 
insofar  as  it  disposed  of  plaintiff’s  claims  for  false  arrest,  excessive 
force,  and  assault,  dismissed  unnamed  defendants,  and  refused  to 
permit further discovery. 

       We  do  not  agree,  however,  with  the  District  Court’s 
disposition of plaintiff’s claims for failure to intervene and unlawful 
entry.    The  District  Court  erred  in  concluding,  as  a  matter  of  law, 
that  defendants  had  no  realistic  opportunity  to  intervene  in  an 
alleged assault on plaintiff by an unidentified police officer and that 




                                        3 
                                               




plaintiff  lacked  a  legitimate  expectation  of  privacy  in  his  mother’s 
apartment.  Accordingly, we VACATE so much of the judgment as 
rejected plaintiff’s failure‐to‐intervene and unlawful‐entry claims as 
a matter of law and REMAND for such further pretrial proceedings 
as may be appropriate in the circumstances, or for trial. 

       Judge  KEARSE  concurs  in  part  and  dissents  in  part  in  a 
separate opinion. 

                                ________ 
                                        
                  ROBERT MILTON RAMBADADT  (Rosa Barreca, on the 
                  brief), The Rambadadt Law Office, New York, NY, 
                  for Plaintiff‐Appellant. 
                   
                  ELIZABETH  S.  NATRELLA  (Pamela  Seider  Dolgow, 
                  on  the  brief),  for  Zachary  W.  Carter,  Corporation 
                  Counsel of the City of New York, New York, NY, 
                  for Defendants‐Appellees. 
                                ________ 
                                        
JOSÉ A. CABRANES, Circuit Judge: 

       We  consider  here  whether  defendants‐appellees  are,  as  the 
District  Court  determined,  entitled  to  judgment  as  a  matter  of  law 
on  plaintiff‐appellant’s  claims  for  false  arrest,  excessive  force, 
assault, failure to intervene, and unlawful entry.  We conclude that 
defendants‐appellees  are  entitled  to  the  protection  of  qualified 
immunity  with  respect  to  the  false  arrest  claims  and  that  they  did 
not  use  excessive  force  or  commit  an  assault  in  arresting  plaintiff‐




                                      4 
                                                 




appellant.  We also conclude, however, that the claims of failure to 
intervene  and  unlawful  entry  present  issues  of  fact  that  must  be 
resolved by a jury.  

       Plaintiff‐appellant  Eli  Samuel  Figueroa  (“Samuel”)  appeals  a 
September 30, 2014 judgment of the United States District Court for 
the Eastern District of New York (Jack B. Weinstein, Judge) entering 
judgment as a matter of law in favor of defendants‐appellees Donna 
Marie Mazza (“Mazza”), Christopher Karolkowski (“Karolkowski”), 
Todd  Nagrowski  (“Nagrowski”),  Joseph  Failla  (“Failla”),  and 
Dennis Chan (“Chan”) (jointly, “defendants”), each a detective with 
the New York City Police Department. 

       In  the  proceeding  below,  Samuel  asserted  claims  under  42 
U.S.C.  §  1983  and  state  law  for  false  arrest,  excessive  force,  assault, 
failure to intervene, and unlawful entry, all arising out of his arrest 
on June 30, 2010.  The District Court granted summary judgment as 
to  the  claims  of  unlawful  entry.    The  other  claims  were  tried  to  a 
jury.    Following  a  verdict  in  Samuel’s  favor  on  the  counts  of  false 
arrest,  excessive  force,  and  assault,  and  a  mistrial  on  the  count  of 
failure  to  intervene,  the  District  Court  granted  judgment  to 
defendants  under  Federal  Rule  of  Civil  Procedure  50(b).    Samuel 
appeals  the  judgment  as  to  each  claim  and  further  asserts  that  the 
District  Court  “abused  its  discretion”  in  dismissing  unnamed 
defendants from the case and closing discovery. 

       We  agree  with  the  District  Court’s  disposition  of  Samuel’s 
false arrest claims.  The trial record establishes that a reasonable law 




                                        5 
                                               




enforcement  officer  could  have  concluded  that  there  existed 
probable  cause  to  arrest  Samuel  on  the  evening  of  June  30,  2010; 
accordingly,  defendants  can  claim  the  protection  of  qualified 
immunity.  We also conclude, as did the District Court, that the force 
used in effecting Samuel’s arrest was reasonable as a matter of law, 
and  we  find  no  error  in  the  District  Court’s  dismissal  of  unnamed 
defendants  or  discovery  rulings.    We  thus  AFFIRM  the  judgment 
insofar  as  it  disposed  of  Samuel’s  claims  for  false  arrest,  excessive 
force,  and  assault,  dismissed  unnamed  defendants,  and  refused  to 
permit further discovery. 

       We  do  not  agree,  however,  with  the  District  Court’s 
disposition of Samuel’s claims for failure to intervene and unlawful 
entry.    The  District  Court  erred  in  concluding,  as  a  matter  of  law, 
that  defendants  had  no  realistic  opportunity  to  intervene  in  an 
alleged assault on Samuel by an unidentified police officer and that 
Samuel  lacked  a  legitimate  expectation  of  privacy  in  his  mother’s 
apartment.  Accordingly, we VACATE so much of the judgment as 
granted  judgment  to  defendants  on  Samuel’s  failure‐to‐intervene 
and  unlawful‐entry  claims  and  REMAND  for  such  further  pretrial 
proceedings as may be appropriate in the circumstances, or for trial. 

        

        

        

        




                                       6 
                                                 




                              BACKGROUND 

                                  I. The Facts1 

       On  June  29,  2010,  a  Duane  Reade  pharmacy  in  Brooklyn 
received eleven phone calls from an unidentified woman.  App. 222, 
679‐81;  SPA  8.2    The  calls,  which  were  fielded  by  an  employee 
named Esteban Arias, concerned an order for photographs that had 
been  placed  at  the  pharmacy.    App.  222,  230‐33.    The  caller 
“plead[ed]” that Arias locate the order in Duane Reade’s system and 
delete it without developing the photos.  App. 222. 

       Arias tracked down the photos, which apparently had already 
been developed.  He intended to throw them away, as the caller had 
directed, but hesitated when he discerned their subject matter.  App. 
232.  The photos appeared to have been taken in a public restroom.  
They  depicted  a  young  boy,  perhaps  two  years  old,  naked  and 
apparently  distressed.    Some  showed  close‐up  images  of  the  boy’s 
genitals  and  anus.    App.  124‐30,  222,  1040‐57.    In  each,  a  date‐
stamped  money  order  and  a  copy  of  the  June  25,  2010  New  York 
Daily News appeared in the background.  App. 124‐25, 222. 

       Arias  called  the  police.    Officers  responded  and  viewed  the 
photos themselves.  Some, noting the presence of the date‐stamped 

       1 We view the facts in the light most favorable to Samuel.  See Runner v. 
N.Y. Stock Exch., Inc., 568 F.3d 383, 386 (2d Cir. 2009).   

      2 References to “App.” are to plaintiff‐appellant’s appendix.  References to 

“SPA” are to the special appendix. 




                                        7 
                                                    




money  order  and  newspaper,  suspected  that  they  were  so‐called 
“proof‐of‐life”  photos—that  is,  photos  taken  to  establish  that  a 
missing child is still alive, with the aim of securing a ransom.  App. 
510.    Others  thought  that  the  photos  might  be  related  to  sex 
trafficking,  App.  261,  or  child  pornography,  App.  222.    Concluding 
that “urgent[ ]” action was needed to locate the child and ensure his 
safety,  App.  260‐61,  275,  a  number  of  officers  (including  the  five 
named  defendants)  from  numerous  divisions  began  investigating.  
By  the  next  day  police  had  viewed  security  footage  from  the 
pharmacy showing that a young woman had ordered the photos on 
June 26, 2010.3  App. 244‐45. 

       In the meantime, other officers tried to determine who owned 
the  phone  that  had  been  used  to  call  the  pharmacy.    They  learned 
that  on  June  28,  2010,  a  complaint  had  been  lodged  with  the 
department under the same phone number.  App. 271, 303, 620.  The 
complainant had identified himself as “Eli Samuel.” 

       Samuel had filed the complaint on behalf of a woman named 
Shirley  Saenz  (“Saenz”)  on  the  ground  that  Saenz  had  recently 
reported to the police suspected child abuse, but her claim had not 
been  taken  seriously.    App.  595‐96.    More  particularly,  Saenz  had 
told  police  that  she  thought  her  son’s  father  was  abusing  the  boy 
during weekend visits.  App. 105, 111‐12.  Suspecting abuse, she had 
documented  her  son’s  pre‐visitation  physical  condition  by  taking 

       3  Police  had  also  ascertained  that  the  photos  had  been  taken  in  the 

restroom of a McDonald’s restaurant.  App. 264‐65. 




                                          8 
                                                      




photos  of  him  while  he  was  unclothed.4    App.  104.    But  the  police 
had  been  of  little  help,  prompting  Samuel—a  rabbi  and  spiritual 
advisor  who  was  providing  financial  aid  and  guidance  to  Saenz, 
App. 102‐03, 536‐40—to complain.  Samuel’s complaint also accused 
Saenz’s  mother,  Beatrice  Saenz  (“Beatrice”),  of  harassment.5    App. 
304, 596.   

        Although  this  information  might  have  suggested  that  the 
Duane  Reade  photos  had  not  been  taken  for  a  nefarious  purpose, 
police  continued  to  investigate  the  case  as  a  potential  kidnapping.  
App.  416.    Detective  Nagrowski  used  the  information  in  Samuel’s 
complaint  to  locate  Beatrice.6    Along  with  six  members  of  the 
Brooklyn  South  Homicide  Task  Force  (the  “Task  Force”),  he 
interviewed her at her residence around 8:00 p.m. on June 30, 2010.  
App.  270‐71,  311.    Beatrice  told  Nagrowski  that  Saenz  was  her 
daughter  and,  having  been  shown  the  photos  from  Duane  Reade, 

        4 In April 2010, a judge of the Kings County Family Court, having learned 

that  Saenz  was  taking  explicit  photographs  of  her  son  for  this  purpose,  had 
directed that she stop the practice lest she be “prosecuted for child pornography” 
and  lose  custody  of  the  child.    App.  150‐54.    But  this  was  not  known  to  the 
officers at the time of Samuel’s arrest and was not relied on by the District Court 
in ruling on defendants’ Rule 50 motion.  Figueroa v. Mazza, 59 F. Supp. 3d 481, 
491 (E.D.N.Y. 2014). 

        5  With  one  exception,  discussed  below  in  note  6,  defendants  do  not 

contest  that  all  relevant  officers  had  knowledge  of  Samuel’s  complaint  and 
Saenz’s report at all relevant times.  See Defs.’ Br. 33.  

      6  Though  defendants  suggest  otherwise,  see  Defs.’  Br.  15;  App.  309,  it 

appears  that,  at  the  time  Nagrowski  interviewed  Beatrice,  he  was  aware  that 
Samuel had lodged a complaint against her, see App. 998.  




                                            9 
                                              




that the child was her grandson.  App. 272‐74.  She went on to say 
that she had recently kicked Saenz out of her home and that Saenz 
had  joined  a  cult  led  by  someone  named  “Eli  Samuel.”    App.  274.  
According  to  Beatrice,  she  had  noticed  one  day  that  her  daughter 
had  sustained  a  number  of  bruises.  Confronted  about  her  injuries, 
Saenz  had  said  that  Samuel  had  inflicted  them  while  exorcising 
demons  from  her.    Id.    Beatrice  also  informed  Nagrowski  that  she 
and  Saenz  were  engaged  in  a  legal  battle  for  visitation  rights 
concerning  her  grandson,  App.  307,  and  that  Saenz  was  currently 
living with a friend named Isabel Romero, App. 311‐12. 

       Nagrowski  and  the  other  officers  proceeded  to  Romero’s 
apartment.    There  they  found  Romero,  who  told  them  that  Saenz 
and  her  child  had  been  in  the  apartment  that morning;  at  the  time, 
however, she did not know where they were.  App. 280, 999. 

       While  Nagrowski  and  the  members  of  the  Task  Force  were 
interviewing  Beatrice  and  Romero,  other  officers  were  trying  to 
locate  Samuel.    They  tracked  the  location  of  his  phone  to  an 
apartment  in  Manhattan  (which  turned  out  to  be  Samuel’s 
mother’s).  App. 417, 619.  Officers headed to the apartment around 
10:00  p.m.   At  the  same  time—having  not  yet  discounted  the 
possibility  that  Saenz’s  child  had  been  kidnapped—a  hostage 
negotiator called Samuel’s phone.  App. 416‐18, 620‐22. 

       Samuel  answered,  and  the  negotiator  asked  him  about  the 
complaint  he  had  filed  with  the  department.    Samuel  stated,  as  he 
had  in  the  complaint,  that  Saenz’s  child  was  being  abused  and  the 




                                     10 
                                                 




police  were  failing  to  appropriately  respond.    App.  621.    The 
negotiator told Samuel that Saenz and her child had been kidnapped 
and asked him to come to the 72nd Precinct; Samuel responded that 
they  had  not  been  kidnapped  and  that  he  would  not  come  to  the 
precinct willingly.  He then hung up.  App. 621‐24. 

       A  short  time  later,  officers  knocked  on  the  door  of  Samuel’s 
mother’s  apartment.    According  to  Samuel,  his  mother  opened  the 
door  a  foot  or  two;  Samuel,  seeing  Detectives  Karolkowski  and 
Failla,  stepped  in  front  of  her  and  tried  to  shut  it,  but  Karolkowski 
forced  it  open.    App.  627‐28.    According  to  defendants,  Samuel 
invited them in.  App. 428. 

       Karolkowski and Failla, along with Detective Mazza, entered 
the  apartment,  and  Karolkowski  and  Failla  approached  Samuel.  
App. 629.  Karolkowski “gripped” Samuel’s shoulder.  Id.  Without 
placing  him  in  handcuffs,  officers  led  Samuel  out  of  the  apartment 
and down a flight of stairs to the street.  App. 636.  Samuel did not 
fight  back,  but  by  his  own  admission  he  “resist[ed],”  App.  640,  by 
stiffening  his  legs  as  the  officers  “pushed”  him  along,  App.  633.  
This use of light force caused Samuel no injury.  App. 726. 

       Once outside, the officers placed Samuel in the backseat of an 
unmarked  police  car.    Failla  and  Detective  Chan  were  sitting  in 
front.    App.  640‐41.    According  to  Samuel’s  trial  testimony,  an 
unidentified  officer  suddenly  opened  the  cruiser’s  back  door, 
grabbed Samuel, and punched him a number of times.  App. 643‐44.  
Samuel  reenacted  this  event  during  trial.    Based  on  his 




                                       11 
                                                    




demonstration, Judge Weinstein stated on the record that the assault 
lasted  between  ten  and  twenty  seconds,  nearer  to  ten  than  twenty.  
App.  931.    But  another  witness  testified  that  the  assault  lasted  at 
least one minute and as many as two.  App. 562.  Neither Failla nor 
Chan, sitting in front, tried to intercede.  App. 643‐44. 

       Shortly  after  Samuel’s  arrest,  police  located  the  child  in  the 
Duane  Reade  photos.    He  had  not  been  kidnapped  or,  indeed, 
harmed  at  all;  he  had  been  with  his  mother.    The  two  were  found 
safe  late  at  night  on  June  30,  2010.    App.  505‐06.    The  lone  charge 
against Samuel—endangering  the  welfare  of  a  child,  in  violation  of 
N.Y.  Penal  Law  §  260.10—was  eventually  dropped.    Figueroa  v. 
Mazza, 59 F. Supp. 3d 481, 485 (E.D.N.Y. 2014); Pl.’s Br. 19. 

                     II. The District Court Proceeding 

       Samuel filed suit against the City of New York and a number 
of  individual  officers,  bringing  claims  under  42  U.S.C.  §  1983  and 
New York law for Fourth Amendment and state‐law violations.7  As 



        7 Title 42 of the United States Code, section 1983, creates a private right of 

action  for  damages  against  a  person  who,  acting  under  color  of  state  law, 
deprives another of a right secured by the laws of the United States.  Rehberg v. 
Paulk, 132 S. Ct. 1497, 1501 (2012).  It provides, in relevant part:  

       Every  person  who,  under  color  of  any  statute,  ordinance, 
       regulation,  custom,  or  usage,  of  any  State  or  Territory  or  the 
       District  of  Columbia,  subjects,  or  causes  to  be  subjected,  any 
       citizen of the United States or other person within the jurisdiction 
       thereof to the deprivation of any rights, privileges, or immunities 
       secured by the Constitution and laws, shall be liable to the party 




                                         12 
                                                   




relevant  here,  he  sought  relief  on  four  theories:  that  (1)  Mazza, 
Nagrowski,  Karolkowski,  Failla,  and  Chan  arrested  him  without 
probable cause; (2) Karolkowski and Failla used excessive force (and 
committed an assault under state law) while arresting him; (3) Failla 
and Chan failed to intervene when an unidentified officer assaulted 
him  following  his  arrest;  and  (4)  Mazza,  Karolkowski,  Failla,  and 
Chan unlawfully entered his mother’s apartment without a warrant.  
See  Figueroa,  59  F.  Supp.  3d  at  485;  Third  Am.  Compl.  at  22‐25, 
Figueroa v. Mazza, No. 11 Civ. 3160 (JBW) (E.D.N.Y. Apr. 25, 2014), 
ECF No. 107. 

       Defendants  moved  for  summary  judgment.    See  Mem.  Supp. 
Mot. Summ. J., Figueroa v. Mazza, No. 11 Civ. 3160 (JBW) (E.D.N.Y. 
July  31,  2014),  ECF  No.  146.    The  District  Court  granted  their 
motions  as  to  the  § 1983  unlawful‐entry  claims  on  the  ground  that 
Samuel  did  not  reside  in  his  mother’s  apartment  and  consequently 
lacked a reasonable expectation of privacy in the property.  Tr. Oral 
Ruling  at  9,  Figueroa  v.  Mazza,  No.  11  Civ.  3160  (JBW)  (E.D.N.Y. 
Aug. 21, 2014), ECF No. 220.  The remaining claims were tried to a 
jury,  which  returned  verdicts  against  all  defendants  on  the  §  1983 
false arrest claims and against Karolkowski and Failla on the § 1983 
excessive force and state‐law assault claims.  Figueroa, 59 F. Supp. 3d 
at  487.    The  jury  failed  to  reach  a  verdict  on  the  § 1983  failure‐to‐


       injured  in  an  action  at  law,  suit  in  equity,  or  other  proper 
       proceeding for redress . . . . 

42 U.S.C. § 1983. 




                                         13 
                                                 




intervene  claims  against  Failla  and  Chan,  and  a  mistrial  was 
declared with respect to those claims only.  Id.  

       Following  the  verdict,  defendants  moved  for  relief  under 
Federal Rule of Civil Procedure 50(b).  Concluding that the evidence 
submitted to the jury was insufficient to support a verdict as to any 
of the claims, including the failure‐to‐intervene claims on which the 
jury could not reach a verdict, the District Court granted defendants’ 
motions and entered judgment in their favor. 

                            III. Samuel’s Appeal 

       Samuel  timely  appealed  the  District  Court’s  September  30, 
2014  judgment.    He  contends  that  the  District  Court  erred  in 
entering judgment as  a matter  of  law  in  favor  of  defendants  on  his 
claims  for  (1)  false arrest,  (2)  excessive force  and assault,  (3)  failure 
to  intervene,  and  (4)  unlawful  entry.    He  also  challenges  a  May  1, 
2014  order  of  the  District  Court  denying  his  request  for  further 
discovery. 

       We  find  no  error  in  the  District  Court’s  decision  to  deny 
Samuel further discovery, and we agree with the District Court that 
defendants were entitled to judgment as a matter of law on Samuel’s 
false  arrest,  excessive  force,  and  assault  claims.    We  conclude, 
however,  that  the  District  Court  erred  in  (1)  granting  summary 
judgment  in  defendants’  favor  on  Samuel’s  unlawful‐entry  claims, 
and  (2)  granting  Rule  50(b)  relief  in  defendants’  favor  on  Samuel’s 
failure‐to‐intervene  claims.    As  to  these  claims,  we  vacate  the 
judgment and remand for further proceedings. 




                                       14 
                                                         




                                       DISCUSSION 

        We review de novo both the District Court’s grant of summary 
judgment  and  its  grant  of  relief  under  Rule  50(b),  “construing  all 
facts  in  favor  of  the  nonmoving  party.”    Runner  v.  N.Y. Stock  Exch., 
Inc.,  568  F.3d  383,  386  (2d  Cir.  2009).    Summary  judgment  may  be 
granted only “if the movant shows that there is no genuine dispute 
as  to  any  material  fact  and  the  movant  is  entitled  to  judgment  as  a 
matter  of  law.”    Fed.  R.  Civ.  P.  56(a).    A  “material”  fact  is  one 
capable  of  influencing  the  case’s  outcome  under  governing 
substantive  law,  and  a  “genuine”  dispute  is  one  as  to  which  the 
evidence  would  permit  a  reasonable  juror  to  find  for  the  party 
opposing  the  motion.    Anderson  v.  Liberty  Lobby,  Inc.,  477  U.S.  242, 
248 (1986).  “The standard for post‐verdict judgment as a matter of 
law is the same as for summary judgment under Fed. R. Civ. P. 56.”8  

        8   We pause to note that, although the standard applied is the same in each 
case, Rule 50 motions and summary‐judgment motions are decided on different 
evidentiary  records.    Because  “summary  judgment  motions  are  usually  made 
before trial,” they are “decided on documentary evidence.”  Anderson, 477 U.S. at 
251  (internal  quotation  marks  omitted).    It  follows  from  the  purpose  of  the 
summary‐judgment device—to determine whether there exists a genuine issue of 
material fact for trial—that any evidence considered on summary judgment must 
be  reducible  to  admissible  form.    See  Fed.  R.  Civ.  P.  56(c)(2);  Santos  v.  Murdock, 
243  F.3d  681,  683  (2d  Cir.  2001).    By  examining  such  documentary  evidence  as 
could  be  admitted  at  trial,  a  court  adjudicating  a  summary‐judgment  motion 
determines whether any reasonable juror could, if presented with that evidence 
at trial, find for the nonmovant. 
          The  Rule  50  inquiry  differs.    Because  “[Rule  50]  motions  are  made  at 
trial,”  they  are  decided  not  on  what  evidence  could  have  been  admitted,  but  on 
“the  evidence  that  has  been  admitted.”    Anderson,  477  U.S.  at  251  (emphasis 
supplied)  (internal  quotation  marks  omitted);  see  Rothstein  v.  Carriere,  373  F.3d 




                                              15 
                                                        




Runner, 568 F.3d at 386 (internal quotation marks omitted); see Fed. 
R. Civ. P. 50(a)‐(b). 

        The District Court’s discovery order is reviewed with a lighter 
touch.  District courts have “wide latitude to determine the scope of 
discovery”; a discovery ruling will warrant relief on appeal only if it 
constitutes an “abuse of discretion.”  In re “Agent Orange” Prod. Liab. 
Litig., 517 F.3d 76, 103 (2d Cir. 2008).  

                                      I. False Arrest 

        The District Court granted Rule 50(b) relief on Samuel’s false 
arrest  claims  on  the  ground  that  defendants  had  probable  cause  to 

275, 284 (2d Cir. 2004) (“[O]nce a trial has occurred, the focus is on the evidence 
that  was  actually  admitted  at  trial,  not  on  the  earlier  summary  judgment 
record.”).  What we care about at the Rule 50 stage is not whether the nonmovant 
has managed to collect evidence sufficient to support his cause, but whether he 
has actually put that evidence before the jury charged with deciding the dispute.  
Evidence  kept  hidden  under  a  bushel,  never  brought  out  to  enlighten  the 
factfinder, does not figure in the calculus.  
         For that reason, we are unable to endorse our dissenting colleague’s view 
that  “[the  record  that]  should  properly  be  considered  on  the  issue  of  arguable 
probable  cause  [as  to  Samuel’s  false  arrest  claims]  .  .  .  includes  all  relevant 
evidence  in  the  district  court’s  record,  not  just  the  evidence  admitted  at  trial.”  
Dissenting Op. at 2.  Samuel brought his false arrest claims to trial and, at trial, 
offered evidence to support them.  In considering defendants’ Rule 50 motion as 
to those claims, the District Court properly confined its review to the trial record, 
see Figueroa, 59 F. Supp. 3d at 486‐87, and we must do the same in considering the 
claims on appeal.  Accordingly, our analysis of Samuel’s false arrest claims does 
not take account of evidence—such as a series of written reports from a Detective 
Hawkins  concerning  Saenz’s  mid‐June  complaint  to  police—that  was never  put 
before  the  jury,  but  on  which  our  dissenting  colleague  thinks  it  appropriate  to 
rely.  See Dissenting Op. at 3. 




                                             16 
                                                 




arrest  him.    We  need  not  determine  whether  probable  cause  was 
indeed present.  See Sudler v. City of New York, 689 F.3d 159, 168 (2d 
Cir.  2012)  (“We  may  affirm  on  any  ground  supported  by  the 
record.”).  Even if it was not, defendants are entitled to judgment as 
a matter of law on the basis of qualified immunity because, in light 
of the facts known to police at the time of Samuel’s arrest, an officer 
“of  reasonable  competence”  could  have  concluded  that  the  arrest 
was  justified  by  probable  cause.    See  Malley  v.  Briggs,  475  U.S.  335, 
341 (1986).   

       The  existence  of  probable  cause  to  arrest—even  for  a  crime 
other  than  the  one  identified  by  the  arresting  officer—will  defeat  a 
claim  of  false  arrest  under  the  Fourth  Amendment.    Devenpeck  v. 
Alford,  543  U.S.  146,  152‐54  (2004).    “Probable  cause  to  arrest  exists 
when the arresting officer has knowledge or reasonably trustworthy 
information of facts and circumstances that are sufficient to warrant 
a  person  of  reasonable  caution  in  the  belief  that  the  person  to  be 
arrested has committed or is committing a crime.”  Escalera v. Lunn, 
361  F.3d  737, 743  (2d  Cir. 2004)  (internal  quotation  marks  omitted).  
Probable  cause  is  a  “fluid”  standard  that  “does  not  demand  hard 
certainties  or  mechanistic  inquiries”;  nor  does  it  “demand  that  an 
officer’s  good‐faith  belief  that  a  suspect  has  committed  or  is 
committing a crime be correct or more likely true than false.”  Zalaski 
v. City of Hartford, 723 F.3d 382, 389, 390 (2d Cir. 2013) (citations and 
internal  quotation  marks  omitted).    Rather,  it  requires  only  facts 
establishing  “the  kind  of  fair  probability”  on  which  a  “reasonable 
and  prudent”  person,  as  opposed  to  a  “legal  technician[  ],”  would 




                                       17 
                                                




rely.  Florida v. Harris, 133 S. Ct. 1050, 1055 (2013) (internal quotation 
marks omitted). 

       Even  if  we  determine  that  an  officer  made  an  arrest  without 
probable  cause,  our  inquiry  concerning  that  officer’s  individual 
liability is not at an end.  The defense of qualified immunity “shields 
law  enforcement  officers  from  §  1983  claims  for  money  damages 
provided  that  their  conduct  does  not  violate  clearly  established 
constitutional rights of which a reasonable person would have been 
aware.”  Zalaski, 723 F.3d at 388.  The doctrine aims to give officials 
room  to  act  with  confidence  in  gray  areas  by  absolving  from 
personal  liability  “all  but  the  plainly  incompetent  or  those  who 
knowingly  violate  the  law.”    Mullenix  v.  Luna,  136  S.  Ct.  305,  308 
(2015) (quoting Malley, 475 U.S. at 341). 

       In  the  context  of  §  1983  actions  predicated  on  allegations  of 
false  arrest,  we  have  held  that  an  arresting  officer  is  entitled  to 
qualified  immunity  so  long  as  “arguable  probable  cause”  was 
present when the arrest was made.  Zalaski, 723 F.3d at 390 (internal 
quotation  marks  omitted).    A  police  offer  had  arguable  probable 
cause  “if  either  (a)  it  was  objectively  reasonable  for  the  officer  to 
believe  that  probable  cause  existed,  or  (b)  officers  of  reasonable 
competence could disagree on whether the probable cause test was 
met.”    Id.  (internal  quotation  marks  omitted).    Put  another  way,  an 
arresting  officer  will  find  protection  under  the  defense  of  qualified 
immunity  unless  “no  reasonably  competent  officer”  could  have 
concluded,  based  on  the  facts  known  at  the  time  of  arrest,  that 
probable cause existed.  See Malley, 475 U.S. at 341. 




                                      18 
                                               




       This  point  merits  emphasis.    When  a  plaintiff  alleges  that  a 
law  enforcement  officer’s  official  conduct  renders  him  personally 
liable in damages, our inquiry is not whether the officer should have 
acted  as  he  did.    Nor  is  it  whether  a  singular,  hypothetical  entity 
exemplifying  the  “reasonable  officer”—a  creature  akin  to  the 
“reasonable  man”  of  the  law  of  torts,  see  Restatement  (Second)  of 
Torts  §  283  cmt.  c  (Am.  Law  Inst.  1975)—would  have  acted  in  the 
same  way.    It  is  instead  whether  any  reasonable  officer,  out  of  the 
wide  range  of  reasonable  people  who  enforce  the  laws  in  this 
country,  could  have  determined  that  the  challenged  action  was 
lawful.  See Malley, 475 U.S. at 341; compare Walczyk v. Rio, 496 F.3d 
139,  154  n.16  (2d  Cir.  2007),  with  id.  at  169‐70  (Sotomayor,  J., 
concurring).   

       Applying  this  standard,  we  hold  that  defendants  are  entitled 
to  qualified  immunity  on  Samuel’s  claims  of  false  arrest.    We 
address, first, why it was reasonable for the arresting officers to have 
concluded  that  a  crime  had  been  committed;  and,  second,  why  it 
was reasonable for them to have concluded that Samuel committed 
it. 

       A. Defendants’ Belief that a Crime Had Been Committed 

       Samuel does not appear to contest—and at all events, we have 
no trouble concluding—that, early in their investigation, defendants 
developed evidence sufficient to warrant a reasonable officer in the 
belief that the child in the Duane Reade photos had been the victim 
of a crime.  Karolkowski testified that he had believed the pictures to 




                                      19 
                                              




be  proof‐of‐life  photos—that  is,  photos  taken  to  establish  that  a 
kidnapped person is still alive and can be saved through payment of 
a ransom.  See App. 510.  Absent some competing explanation for the 
presence  of  the  newspaper  and  date‐stamped  money  order—and 
taking into account the photos’ disturbing content—the officers had 
probable cause to believe that the boy had been kidnapped.  We do 
not understand Samuel to argue otherwise. 

      Other  officers,  in  the  early  going,  formed  the  conclusion  that 
the Duane Reade photos were examples of child pornography.  See 
App. 222‐23.  That view was also justified.  Though Samuel does not 
appear to argue to the contrary, we pause to explain why. 

      Under  New  York  law  in  effect  at  the  time  of  the  arrest,  a 
person  would  commit  the  offense  of  “promoting  a  sexual 
performance  by  a  child”  if,  “knowing  the  character  and  content 
thereof,  he  produces,  directs  or  promotes  any  performance  which 
includes sexual conduct by a child less than seventeen years of age,” 
N.Y.  Penal  Law  § 263.15  (McKinney 2001); a  person  would commit 
the  offense  of  “possessing  a  sexual  performance  by  a  child”  if, 
“knowing the character and content thereof, he knowingly has in his 
possession  or  control  any  performance  which  includes  sexual 
conduct  by  a  child  less  than  sixteen  years  of  age,”  id.  §  263.16 
(McKinney 1996).  As used in each statute, the term “performance” 
includes photographs, id. § 263.00(4) (McKinney 2003), and the term 
“sexual  conduct”  includes  “lewd  exhibition  of  the  genitals,”  id.  § 
263.00(3).    The  statute  does  not  define  “lewd  exhibition  of  the 
genitals,”  but  the  New  York  courts  have  used  a  six‐factor  test  to 




                                    20 
                                                 




determine whether a given exhibition qualifies as “lewd”: 

       (1) whether the focal point of the visual depiction is on 
       the child’s genitalia or pubic area;  
       (2)  whether  the  setting  of  the  visual  depiction  is 
       sexually  suggestive,  i.e.,  in  a  place  or  a  pose  generally 
       associated with sexual activity;  
       (3)  whether  the  child  is  depicted  in  an  unnatural  pose, 
       or  in  inappropriate  attire,  considering  the  age  of  the 
       child;  
       (4)  whether  the  child  is  fully  or  partially  clothed,  or 
       nude; 
       (5) whether the visual depiction suggests sexual coyness 
       or a willingness to engage in sexual activity; [and] 
       (6) whether the visual depiction is intended or designed 
       to elicit a sexual response in the viewer. 

People  v.  Horner,  752  N.Y.S.2d  147,  149‐50  (3d  Dep’t  2002)  (quoting 
United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986), aff’d sub 
nom. United States v. Wiegand, 812 F.2d 1239 (9th Cir. 1987)).  Not all 
of  the  elements  described  in  the  foregoing  factors  need  be  present 
for  a  depiction  to  qualify.    Id.  at  150.    A  court  must  consider  “the 
combined  effect  of  the  setting,  attire,  pose  and  emphasis  on  the 
genitals and whether it is designed to elicit a sexual response in the 
viewer,  albeit  perhaps  not  the  average  viewer,  but  perhaps  in  the 
pedophile viewer.”  Id. (internal quotation marks omitted).   

       Applying  this  standard  to  the  Duane  Reade  photos,  we 
conclude  that  the  officers  who  viewed  them  at  the  outset  of  the 




                                       21 
                                               




investigation  had  probable  cause  to  believe  that  they  constituted 
child  pornography  (or,  in  the  language  of  the  New  York  statute,  a 
“sexual  performance  by  a  child”).    In  a  number  of  the  photos,  the 
child’s genitals are the primary object of focus; indeed, some photos 
show  nothing  else  save  the  child’s  lower  torso  and  upper  thighs.  
See, e.g., App. 1039, 1047; cf. United States v. Rivera, 546 F.3d 245, 249‐
50  (2d  Cir.  2008)  (applying  the  Dost  factors  and  observing  that  the 
photographic  subject  was  depicted  with  “his  genitals  prominent  at 
or about the center of the frame”).  In some, the child appears to be 
unnaturally  posed  and  the  shot  taken  to  capture  only  his  genitalia, 
perineum,  and  anus.    See  App.  1048‐50;  cf.  People  v.  Bimonte,  726 
N.Y.S.2d 830, 836 (N.Y. Crim. Ct. 2001).  In each photo, the child is 
nude.    The  suggestion  vel  non  of  sexual  “coyness”  is,  of  course, 
inapplicable in the case of a subject so young, see Wiegand, 812 F.2d 
at 1244 (“The district court noted the unlikelihood of the 10‐year‐old 
girl  intending  any  sexual  invitation  by  her  pose.”),  and  though 
officers  had  no  direct  way  to  divine  whether  the  photographer 
intended  the  photos  to  elicit  a  sexual  response  in  the  viewer,  the 
photos’ content permitted an inference of such intent.   

       Thus,  when  officers  first  viewed  the  Duane  Reade  photos, 
they  were  justified  in  concluding  that  the  photos  qualified  as 
unlawful  child  pornography  and  that  a  violation  of  § 263.15, 
§ 263.16, or both had been committed.  Moreover, the determination 
that  an  unknown  person  had  produced  child  pornography  would 
easily have supported a reasonable conclusion that that person had 
committed  a  separate  offense,  that  of  endangering  the  welfare  of  a 




                                     22 
                                               




child,  by  “knowingly  act[ing]  in  a  manner  likely  to  be  injurious  to 
the physical, mental or welfare of” the boy in the photographs.  N.Y. 
Penal Law § 260.10(1); see People v. Pinkoski, 752 N.Y.S.2d 421, 425 (3d 
Dep’t 2002).     

       Samuel’s  principal  argument  is  that,  irrespective  of  what 
defendants might reasonably have thought at the beginning of their 
investigation,  they  had,  by  the  time  of  his  arrest,  uncovered  new 
information that vitiated probable cause.  More particularly, Samuel 
argues that when the officers learned from Isabel Romero that Saenz 
and  her  child  had  been  together  at  Romero’s  apartment  on  the 
morning  of  June  30,  it  fatally  undermined  the  hypothesis  that  the 
child  had  been  kidnapped  (and  proof‐of‐life  photos  taken)  days 
earlier.  He also argues that, when officers came to realize that Saenz 
had  taken  similar  photos  in  the  past  for  the  avowed  purpose  of 
demonstrating  that  the  child’s  father  was  abusing  him,  it  should 
have  negated  any  reasonable  belief  that  the  images  were 
pornographic.  See Pl.’s Br. 26‐27. 

       Samuel is correct in noting that an officer making a probable‐
cause  determination  is  not  at  liberty  to  ignore  evidence  tending  to 
exculpate  the  suspect,  see  Panetta  v.  Crowley,  460  F.3d  388,  395  (2d 
Cir.  2006),  and  that  the  officers  were  accordingly  not  entitled  to 
disregard  the  information  from  Romero  or  their  knowledge  of 
Saenz’s earlier photos.  But we nevertheless conclude that, even after 
learning  that  Saenz  had  recently  told  police  that  she  took  nude 
photos  of  her  son  to  show  that  the  boy’s  father  was  abusing  him, 
officers of reasonable competence could have (1) disbelieved Saenz’s 




                                      23 
                                                     




explanation  and  concluded  that  there  was  probable  cause  to  think 
that  the  photos  constituted  child  pornography,  or  (2)  accepted 
Saenz’s  explanation  but  nevertheless  concluded  that  those 
responsible for the photos had endangered the welfare of a child.9   

        We  turn  first  to  whether  the  officers  who  arrested  Samuel 
could  reasonably  have  doubted  the  truth  of  Saenz’s  description  of 
the photos’ purpose.  Her explanation plainly bears to some degree 
on  the  reasonableness  of  the  conclusion  that  the  photos  were 
pornographic in nature.  The question is whether that explanation so 
thoroughly and reliably accounted for the officers’ earlier suspicions 
that it negated any reasonable belief that probable cause existed.   

        We  conclude  that  it  did  not.    Probable  cause  does  not 
necessarily disappear simply because “an innocent explanation may 
be  consistent  with”  facts  that  an  officer  views  as  suspicious.10  
Panetta,  460  F.3d  at  395.    The  officers  were  not  required  to  accept 
Saenz’s  account  on  faith.    Rather,  they  were  entitled  to  weigh  her 
explanation (along with its context: that Saenz included it in a report 
to  police  doubtless  lent  it  some  credibility)  against  the  facts  on  the 
other side of the ledger. 


       9  In  light  of  these  conclusions,  we  need  not  determine  whether  a 

reasonable  officer  could  have  determined  that,  notwithstanding  Romero’s 
statement  that  she  had  seen  Saenz  and  her  child  on  June  30,  2010,  there  was 
probable cause to believe that the boy had been kidnapped. 

       10 We discuss below whether Saenz’s explanation was indeed “innocent” 

or must necessarily have been viewed as such by a reasonable officer. 




                                           24 
                                               




        Those facts were unsettling.  As discussed above, the photos, 
considered  by  themselves,  appeared  to  be  examples  of  child 
pornography.    A  person  had  called  Duane  Reade—eleven  times—
“pleading”  that  the  photographic  order  be  deleted  and  the  photos 
not  developed.    SPA  8.    From  this,  a  police  officer  could  have 
inferred that the caller was desperate to ensure that nobody viewed 
the  photos—an  inference  consistent  with  the  hypothesis  that  they 
were contraband. 

       Of  course,  such  agitation  might  also  have  resulted  from 
Saenz’s  fear  that  the  explicit  photos  of  her  son  would  not  remain 
private,  and  to  that  extent  her  calls  to  the  pharmacy  arguably 
comported  with  her  explanation  of  the  photos’  purpose.    But  other 
facts  known  to  the  officers  did  not.    An  officer  might  have 
questioned,  for  instance,  why  a  person legitimately  concerned  with 
the  child’s  welfare  would  have  forced  him  to  submit  to  a  series  of 
elaborately  staged  nude  photos  when  the  child  was  obviously  in 
some distress.  See App. 1036‐57.  So too might an officer have asked 
why a person looking after the child’s interests would have stripped 
him  naked  in  the  restroom  of  a  McDonald’s,  of  all  places,  to 
participate in the photo session.  See App. 264‐65.  Indeed, an officer 
might well have hesitated to believe that a concerned mother would 
have delivered such explicit photos of her child to be developed at a 
pharmacy,  where  they  were  likely  to  be  viewed  by  third  parties 
during  processing.    All  in  all,  the  photos  of  the  child  were  so 
disturbing,  and  the  circumstances  so  bizarre,  that  it  cannot  be  said 
that  no  reasonable  officer  could  have  rejected  Saenz’s  explanation 




                                     25 
                                                        




notwithstanding its arguable consistency with the known facts. 

        Furthermore,  even  if  defendants  had  been  constrained  to 
accept  Saenz’s account  of  the photos’  purpose—and  thus  could  not 
have  concluded  that  they  constituted  child  pornography11—a 
reasonable  officer  could  nonetheless  have  determined  that  those 
responsible  for  the  photos  had  endangered  the  child’s  welfare  in 
violation  of  § 260.10(1).    Viewed  without  knowledge  of  the 
circumstances  surrounding  their  creation,  the  photos  appear  to  be 
examples of child pornography.  Even if Saenz’s subjective intent in 
creating the photos took them outside the ambit of New York’s child 
pornography  statutes  (and  any  and  all  reasonable  officers  would 
have to so conclude), the fact remains that Saenz not only produced, 
but  took  to  a  pharmacy  for  development,  photos  of  her  child  that 
were by all appearances pornographic.   

        An  officer  could  have  concluded  that  in  so  doing,  Saenz 
(along with anyone who had aided her) created a serious risk to the 
child’s welfare in violation of § 260.10(1)—even if she did not intend 
to do so, see People v. Fernandez, 5 N.Y.S.3d 436, 436 (1st Dep’t 2015) 
(specific intent to cause injury is not an element of endangering the 


        11   We  will  assume  that  if  a  reasonable  officer  were  to  view  these  photos 
knowing why they were produced, he would be forced to conclude that they are 
not pornographic, see Horner, 752 N.Y.S.2d at 149 (reviewing court must consider 
“whether the visual depiction is intended or designed to elicit a sexual response 
in  the  viewer”  (internal  quotation  marks  omitted)),  and  that,  accordingly,  an 
officer  required  to  accept  Saenz’s  explanation  of  the  photos’  provenance  could 
not reasonably have determined that § 263.15 or § 263.16 had been violated.




                                             26 
                                                




welfare  of  a  child);  People  v.  Vega,  712  N.Y.S.2d  283,  286  n.3  (N.Y. 
Crim. Ct. 2000) (same), and even if the risk did not materialize into 
actual  harm,  People  v.  Simmons,  699  N.E.2d  417,  418  (N.Y.  1998) 
(“Actual  harm  to  the  child  need  not  result  for  liability  under 
[§ 260.10(1)] to attach . . . .”).  It should have been clear to Saenz that 
Duane Reade employees would likely see the photos in the normal 
course  of  developing  them  and  that,  in  taking  the  photos  to  the 
pharmacy, she was sharing with perfect strangers a series of images 
of her son that bore the objective indicia of child pornography.  We 
cannot  say  that  no  reasonable  officer  could  have  concluded  that 
these facts, viewed in the light of governing law, provided probable 
cause  to  believe  that  Saenz  had  “knowingly  act[ed]  in  a  manner 
likely to be injurious to the physical, mental or moral welfare of” her 
son.    See  N.Y.  Penal  Law  § 260.10(1);  Pinkoski,  752  N.Y.S.2d  at  422, 
425  (reversing  trial  court’s  dismissal  of  indictment  and  reinstating 
count  of  endangering  the  welfare  of  a  child  where  the  defendant 
took explicit photographs of her five‐year‐old daughter and brought 
them to be developed at a Wal‐Mart); cf. Ashcroft v. Free Speech Coal., 
535 U.S. 234, 249 (2002) (observing that the circulation of images that 
constitute child pornography causes continuing harm to the children 
portrayed).   

       In  sum,  we  conclude  that  prior  to  arresting  Samuel, 
defendants  could  reasonably  have  concluded  that  they  possessed 
probable cause to believe that a crime had been committed. 

        




                                      27 
                                              




     B. Defendants’ Belief That Samuel Committed the Crime 

       Samuel argues that, even if defendants could reasonably have 
concluded  that  Saenz’s  child  had  been  the  victim  of  a  crime,  they 
had  no  basis  on  which  to  conclude  that  Samuel  had  committed  it.  
We disagree.   

       At  the  time  of  Samuel’s  arrest,  officers  possessed  several 
independent  items  of  evidence  linking  him  to  the  Duane  Reade 
photos and the suspected crime (or crimes).  First, on the morning of 
June 29, 2010, someone used Samuel’s phone to call Duane Reade—
eleven  times—to  request  that  the  photos  of  Saenz’s  son  be  deleted.  
App.  222,  679‐81.    It  is  true,  as  the  District  Court  noted,  that 
defendants did not know that Samuel was present when these calls 
were made (although he was).  Figueroa, 59 F. Supp. 3d at 490.  But 
“for the purpose of qualified immunity and probable cause,” we do 
not deny officers the benefit of “reasonable inferences [drawn] from 
the facts they possess at the time of a seizure.”  Cerrone v. Brown, 246 
F.3d 194, 203 (2d Cir. 2001).  Defendants, knowing that someone had 
used  Samuel’s  phone  to  place  a  number  of  calls  to  the  pharmacy, 
could  reasonably  have  concluded  that  Samuel  was  in  some  way 
connected with the photos and probably had knowledge of the order 
the caller was attempting to cancel. 

       The particulars of Samuel’s complaint to the police on June 28, 
2010—particulars  which,  as  he  emphasizes,  were  known  to  the 
officers,  Pl.’s  Br.  14,  24‐25—fortified  this  conclusion.    Samuel  had 
lodged the complaint on behalf of Saenz, the mother of the child in 




                                     28 
                                                 




the Duane Reade photos.  App. 272‐74, 596.  Samuel had referred to 
the  police  report  made  by  Saenz  in  which  she  had  disclosed  to 
officers  her  practice  of  photographing  her  son  nude;  he  had  also 
revealed  his  awareness  that  explicit  photographs  of  the  boy  had 
been  taken  in  the  recent  past.    App.  596—597.    This  information 
strengthened the link between Samuel and the photos. 

       Finally,  during  an  interview  with  Detective  Nagrowski, 
Saenz’s mother Beatrice confirmed the connections between Samuel, 
Saenz,  and  the  child.    Beatrice  told  Nagrowski  that  Saenz  was  the 
mother  of  the  boy  in  the  photos  and  that  Samuel  not  only  knew 
Saenz,  but  was  a  strong  source  of  malign  influence  in  her  life.    She 
claimed  that  Saenz  had  become  a  member  of  his  cult,  and  Samuel 
had physically harmed her during the course of an exorcism.  App. 
272‐74.    To  be  sure,  defendants  were  not  at  liberty  to  accept  these 
assertions  uncritically.    Beatrice  was,  by  her  own  admission, 
involved  in  a  custody  fight  with  her  daughter,  App.  307,  and 
Nagrowski was aware that Samuel had filed a complaint with police 
concerning Beatrice, App. 998.  Accordingly, Beatrice had reason to 
speak ill of Saenz and Samuel, and a reasonable officer might have 
recognized  that  this  bore  on  her  credibility.    But,  at  a  minimum, 
Nagrowski’s  interview  with  Beatrice  provided  further  confirmation 
that Samuel was closely linked with Saenz and with the child in the 
Duane Reade photos. 

       We  need  not  decide  whether  this  information,  taken  as  a 
whole,  provided  probable  cause  to  conclude  that  Samuel  had 
committed  the  crimes  discussed  above  by  participating  in  the 




                                       29 
                                                       




creation of the photos or the  attempt to have them developed.  We 
decide only that, at the time of his arrest, reasonable police officers 
could  have  disagreed  on  the  point.    In  view  of  Samuel’s  close 
association with Saenz, his knowledge of the explicit photos, and the 
repeated  use  of  his  phone  in  the  attempt  to  cancel  the  order  at 
Duane Reade, we cannot say that the officers who participated in his 
arrest  were  either  “plainly  incompetent”  or  “knowingly  violat[ing] 
the law.”  Mullenix, 136 S. Ct. at 308 (quoting Malley, 475 U.S. at 341).  
Those  officers  are  therefore  entitled  to  the  protection  of  qualified 
immunity. 

                         II. Excessive Force and Assault 

        The  District  Court  granted  Rule  50(b)  relief  in  favor  of 
Karolkowski  and  Failla  on  Samuel’s  excessive  force  and  state‐law 
assault claims,12 concluding that the force applied by the officers was 
reasonable as a matter of law.13  Samuel argues that the Court erred 
in so concluding.  We disagree. 

        Whether  the  force  used  to  effect  an  arrest  is  “reasonable”  or 
“excessive”  turns  on  “a  careful  balancing  of  the  nature  and  quality 

        12  These  claims  pertain  to  the  conduct  of  defendants  in  apprehending 

Samuel within his mother’s apartment and escorting him outside.  They do not 
relate to the incident during which Samuel allegedly was punched while sitting 
in the police cruiser; the officer who is said to have perpetrated that assault has 
never been identified. 

       13  A  lawful  arrest  is  not  an  assault  or  battery  under  New  York  law, 

provided  the  force  used  is  reasonable.    See  Cunningham  v.  United  States,  472  F. 
Supp. 2d 366, 381 (E.D.N.Y. 2007) (collecting New York cases). 




                                            30 
                                                  




of  the  intrusion  on  the  individual’s  Fourth  Amendment  interests 
against the countervailing government interests at stake.”  Graham v. 
Connor, 490 U.S. 386, 396 (1989) (internal quotation marks omitted).  
In  conducting  this  balancing,  we  look  to  a  number  of  factors, 
including  “the  need  for  the  application  of  force,  the  relationship 
between the need and the amount of force that was used, the extent 
of  injury  inflicted,  and  whether  force  was  applied  in  a  good  faith 
effort  to  maintain  or  restore  discipline  or  maliciously  and 
sadistically  for  the  very  purpose  of  causing  harm.”    Johnson  v. 
Newburgh  Enlarged  Sch.  Dist.,  239  F.3d  246,  251‐52  (2d  Cir.  2001) 
(internal quotation marks omitted). 

       Here,  defendants  did  nothing  more  than  “grip[  ]”  Samuel’s 
shoulders,  App.  629,  and  “push[  ]”  him  out  of  his  mother’s 
apartment to the waiting police car, App. 633.  The officers had need 
to  push  Samuel  along  because  he  lightly  resisted  by  stiffening  his 
legs, App. 639‐40, and their pushing caused him no injury, App. 726.  
There  is  no  suggestion  in  the  record  that  this  application  of  light 
force  was  actuated  by  malice  or  a  desire  to  cause  harm.  
Accordingly,  every  factor  enumerated  in  Johnson  weighs  against 
Samuel, who complains basically of the kind of de minimis physical 
contact common to virtually every custodial arrest.  See Graham, 490 
U.S.  at  396  (“[T]he  right  to  make  an  arrest  or  investigatory  stop 
necessarily  carries  with  it  the  right  to  use  some  degree  of  physical 
coercion  or  threat  thereof  to  effect  it.”).    The  District  Court  did  not 
err  in  overriding  the  jury’s  verdict  and  entering  judgment  for 
defendants on these claims. 




                                        31 
                                               




                         III. Failure to Intervene 

       On  Samuel’s  failure‐to‐intervene  claim,  on  which  the  jury 
failed  to  reach  a  verdict,  the  District  Court  entered  judgment  for 
Failla and Chan.  Samuel argues that this was error, and we agree. 

       A  police  officer  is  under  a  duty  to  intercede  and  prevent 
fellow officers from subjecting a citizen to excessive force, and may 
be held liable for his failure to do so if he observes the use of force 
and has sufficient time to act to prevent it.  O’Neill v. Krzeminski, 839 
F.2d 9, 11‐12 (2d Cir. 1988).  Liability attaches on the theory that the 
officer, by failing to intervene, becomes a “tacit collaborator” in the 
illegality.  See id.  

       The  District  Court  concluded  that,  as  a  matter  of  law, 
defendants  did  not  have  sufficient  time  to  intercede  when  an 
unidentified  officer  allegedly  assaulted  Samuel  in  the  back  of  the 
police  cruiser.    In  support,  it  pointed  to  Samuel’s  testimony 
describing  the  attack.    On  the  stand,  Samuel  made  hand  gestures 
while  stating,  “boom  boom  boom  boom  boom.”    App.  644.    The 
Court  timed  this  description  at  roughly  ten  seconds  (perhaps  a  bit 
longer,  but  at  all  events  “well  under”  twenty  seconds).    App.  931.  
When  an  assault  “take[s]  place  in  ‘less  than  thirty  seconds,’”  wrote 
the Court, officers who are present lack “sufficient time to intercede 
in  order  to  prevent  the  assault.”    Figueroa,  59  F.  Supp.  3d  at  490 
(quoting  Sash  v.  United  States,  674  F.  Supp.  2d  531,  545  (S.D.N.Y. 
2009)).   

       For  three  reasons,  we  conclude  that  this  was  error.    First, 




                                      32 
                                                 




Samuel  never  claimed  that  he  was  reenacting  the  duration  of  the 
attack.    He  was  asked  to  describe  what  happened  after  the  officers 
placed him in a police car.  App. 642.  In construing the evidence in 
the  light  most  favorable  to  Samuel,  the  District  Court  should  not 
have  interpreted  his  hand  gestures  as  a  formal  demonstration  or 
reenactment of the total time frame of the punches.  

       Second,  although  Samuel’s  gestures  at  trial  apparently  lasted 
less  than  twenty  seconds,  a  separate  witness  present  during  the 
event testified that the assault went on for at least one minute and as 
many as two.  See App. 562.  Defendants do not argue that Samuel’s 
demonstration  qualifies  as  a  judicial  admission  that  conclusively 
establishes the duration of the alleged assault.  See Hoodho v. Holder, 
558  F.3d  184,  191  (2d  Cir.  2009)  (defining  judicial  admissions  as 
“formal concessions in the pleadings in the case or stipulations by a 
party  or  counsel  that  have  the  effect  of  withdrawing  a  fact  from 
issue  and  dispensing  wholly  with  the  need  for  proof  of  the  fact” 
(quoting  2  McCormick  on  Evidence  § 254  (6th  ed.  2006))).    Nor  is 
there  any  basis  for  treating  it  as  such.    A  party  that  admits  on  the 
witness  stand  a  fact  damaging  to  his  case  is  ordinarily  free  to 
contradict  that  fact  through  the  testimony  of  other  witnesses  and 
argue that their testimony should be believed over his own.  Such an 
argument might cut no ice with the finder of fact, but the matter lies 
squarely in the jury’s province.  Lee v. Smith & Wesson Corp., 760 F.3d 
523, 528  (6th Cir. 2014)  (holding  that a plaintiff’s testimony  did  not 
qualify as a judicial admission and observing that a party “should be 
able  to  testify  honestly  to  his  memory  of  what  happened  and  still 




                                       33 
                                                 




have  his  lawyer  argue  that  on  the  evidence  as  a  whole  it  is  more 
probable  than  not  that  the  memory  was  faulty”);  Keller  v.  United 
States, 58 F.3d 1194, 1198 n.8 (7th Cir. 1995) (“When a party testifying 
at trial or during a deposition admits a fact which is adverse to his 
claim or defense, it is generally preferable to treat that testimony as 
solely  an  evidentiary  admission  [rather  than  a  conclusive  judicial 
admission].”); cf. Keepers, Inc. v. City of Milford, 807 F.3d 24, 34‐35 (2d 
Cir.  2015)  (stating  that  deposition  testimony  given  pursuant  to 
Federal Rule of Civil Procedure 30(b)(6) does not “bind a corporate 
party  irrevocably  to  whatever  its  designee  happens  to  recollect 
during  her  testimony”).    Here,  in  holding  Samuel  to  his  own 
testimony, construing that testimony unfavorably, and disregarding 
more  favorable  evidence  given  by  a  different  witness,  the  District 
Court strayed into the realm of improper fact‐finding. 

       The District Court again strayed into that realm when stating 
that  the  assault  consisted  of  only  five  punches.    See  Figueroa,  59  F. 
Supp. 3d at 487.  Samuel presented eyewitness testimony at trial that 
the assault involved between six and twelve punches, App. 555, and 
that  it  included  not  only  the  period  of  punching  but  an  additional 
period during which the unidentified officer screamed obscenities at 
him,  grabbed  him  by  the  neck,  choked  him,  and  shook  him,  App. 
647.  To consider the evidence in the light most favorable to Samuel, 
the District Court should have analyzed the attack as a one‐to‐two‐
minute incident, consisting of as many as twelve punches following 
a period of choking and shaking. 

       These  conclusions  require  us  to  vacate  so  much  of  the 




                                       34 
                                                        




judgment  as  dismissed  Samuel’s  failure‐to‐intervene  claims  and 
remand  to  the  District  Court.14    We  pause,  however,  to  address  a 
third error in the District Court’s analysis, on the theory that it may 
prove instructive should Samuel’s claims be retried. 

        Having  found  that  the  alleged  assault  on  Samuel  lasted  less 
than twenty seconds, the District Court granted judgment for Failla 
and  Chan  because  “[a]ssaults  that  take  place  in  ‘less  than  thirty 
seconds’  do  not  offer  police  officers  sufficient  time  to  intercede  in 
order  to  prevent  the  assault.”    Figueroa,  59  F.  Supp.  3d  at  490 
(quoting Sash, 674 F. Supp. 2d at 545).  We think this bright‐line rule 
unsupportable.    Failure‐to‐intervene  claims  can  arise  out  of  a 
limitless variety of factual circumstances.  In each case, the question 
whether a defendant had a realistic chance to intercede will turn on 
such  factors  as  the  number  of  officers  present,  their  relative 
placement,  the  environment  in  which  they  acted,  the  nature  of  the 
assault,  and  a  dozen  other  considerations.    Among  these 
considerations,  of  course,  the  assault’s  duration  will  always  be 
relevant  and  will  frequently  assume  great  importance.    See,  e.g., 
O’Neill, 839 F.2d at 11‐12 (holding that the defendant officer lacked 
time  to  intervene  because  a  different  officer  hit  the  plaintiff  three 
times in “rapid succession”).  But this does not permit distillation of 
a hard‐and‐fast temporal cutoff of the kind relied on by the District 
Court.    Instead,  courts  must  evaluate  each  case  on  its  own  facts, 


       14  Failla  and  Chan  do  not  argue  that,  if  a  constitutional  violation  indeed 

occurred, they are entitled to qualified immunity. 




                                             35 
                                                 




keeping in mind that circumstances other than an assault’s duration 
might  bear  significantly  on  an  officer’s  ability  to  stop  it  from 
happening.    The  essential  inquiry  is  whether,  under  the 
circumstances  actually  presented,  an  officer’s  failure  to  intervene 
permits  a  reasonable  conclusion  that  he  became  a  “tacit 
collaborator” in the unlawful conduct of another.  See id.  

       Turning  to  the  facts  before  us,  we  conclude  that  Samuel’s 
failure‐to‐intervene  claims—even  assuming  that  the  assault  lasted 
less than twenty seconds—were for the jury to decide.  Taking into 
account  all  the  circumstances  and  viewing  them  favorably  to 
Samuel, as required in reviewing a trial court’s decision to override 
the  role  assigned  to  the  jury,  we  cannot  hold  that  the  assault 
occurred  so  quickly  that  the  defendant  officers  lacked  time  to 
intercede  as  a  matter  of  law.    Samuel  testified  that,  at  the  time  he 
was  assaulted,  he  was  sitting  in  the  back  of  a  police  cruiser  and 
Failla and Chan were sitting in front.  App. 643‐44.  Nothing in the 
record  suggests  that  they  would  have  for  any  reason  found  it 
difficult to reach into the backseat, exit the vehicle to assist Samuel, 
or communicate with the officer who committed the assault.  Yet—
according  to  Samuel’s  testimony—both  officers  sat  passively 
through the entire event.  App. 643‐44, 931.  In light of the officers’ 
placement relative to Samuel, the apparent absence of any obstacles 
that might have hindered their ability to intercede, and the assault’s 
stated  duration,  a  reasonable  juror  could  infer  that  defendants 
became,  by  their  inaction,  “tacit  collaborator[s]”  in  the  unlawful 
conduct alleged. 




                                       36 
                                                 




       In  sum,  in  entering  judgment  for  defendants  on  Samuel’s 
failure‐to‐intervene  claims,  the  District  Court  erred  by  engaging  in 
improper  fact‐finding  and  by  misapplying  the  relevant  legal 
standard.  As to those claims, the judgment will be vacated and the 
cause remanded. 

       IV. Unlawful Entry into Samuel’s Mother’s Apartment 

       On  Samuel’s  claim  of  unlawful  entry,  the  District  Court 
granted judgment for defendants on the ground that Samuel lacked 
a  legitimate  expectation  of  privacy  in  his  mother’s  apartment.    We 
hold that this was error. 

       A  person’s  ability  to  assert  a  claim  of  unlawful  entry  under 
the  Fourth  Amendment  depends  on  whether  he  “has  a  legitimate 
expectation  of  privacy  in  the  invaded  place.”    Rakas  v.  Illinois,  439 
U.S.  128,  143  (1978).    Though  a  person  might  subjectively  expect 
privacy  in  a  particular  location,  that  “subjective  expectation  of 
privacy  is  legitimate”  only  “if  it  is  one  that  society  is  prepared  to 
recognize  as  reasonable.”    Minnesota  v.  Olson,  495  U.S.  91,  95‐96 
(1990) (internal quotation marks omitted). 

       The  Fourth  Amendment  specifically  provides  that  “the 
people”  shall  be  secure  against  “unreasonable  searches”  in  “their” 
houses, U.S. Const. amend. IV, but it has long been recognized that a 
person  may  claim  a  legitimate  expectation  of  privacy  in  a  dwelling 
other than his own.  The Supreme Court held in Minnesota v. Olson, 
495  U.S.  at  98,  that  an  “overnight  guest”  can  legitimately  expect 
privacy  in  his  host’s  home.    The  Court  has  never  extended  this 




                                       37 
                                                 




holding to embrace all social guests, but it is clear that “overnight” 
status is not a precondition to a guest’s ability to contest a search of 
his  host’s  dwelling.    See  Minnesota  v.  Carter,  525  U.S.  83,  90  (1998) 
(holding that a guest lacked a legitimate expectation of privacy in his 
host’s apartment because there was nothing “similar to the overnight 
guest relationship in Olson to suggest a degree of acceptance into the 
household”  (emphasis  supplied));  United  States  v.  Fields,  113  F.3d 
313, 321 (2d Cir. 1997) (“Although Olson establishes that status as an 
overnight guest can give rise to a legitimate expectation of privacy, it 
does not suggest that such status is required before a guest can have 
privacy in the home.” (citation omitted)).   

       In  determining  whether  a  guest  who  is  not  an  “overnight 
guest” may legitimately expect privacy in his host’s home, we look 
to a number of different factors.  In Minnesota v. Carter, for example, 
the  Supreme  Court  focused  on  whether  the  guest’s  visit  was  social 
or  commercial  in  nature,  the  length  of  time  the  guest  spent  on  the 
premises,  and  the  presence  or  absence  of  a  previous  connection 
between  the  guest  and  the  householder.    525  U.S.  at  90‐91.    Courts 
have  also  considered  whether  the  guest  possesses  a  key  to  the 
dwelling,  is  permitted  to  make  use  of  the  premises  in  the 
householder’s absence, Fields, 113 F.3d at 320, or keeps belongings in 
the host’s home, see United States v. Rhiger, 315 F.3d 1283, 1287 (10th 
Cir. 2003).  These and related considerations shed useful light on our 
ultimate  inquiry:  whether  the  host  has  so  liberally  shared  his  own 
privacy  interest  with  his  guest  that  it  shelters  the  guest  against 
unreasonable government intrusion. 




                                       38 
                                                       




        With  these  principles  in  mind,  we  turn  to  the  particulars  of 
Samuel’s  relationship  with  his  mother’s  apartment.    During  his 
deposition,  Samuel  stated  that  he  was  “visiting”  his  mother  on  the 
evening  of  June  30,  2010  and  did  not  live  in  her  apartment  (or, 
indeed,  in  the  same  borough),  but  he  would  not  say  where  he  did 
live.  Dep. Eli Samuel at 18‐20, Figueroa v. Mazza, No. 11 Civ. 3160 
(JBW) (E.D.N.Y. July 31, 2014), ECF No. 148‐1.  He also stated that he 
was about to leave the apartment at the time the officers arrived, but 
he  did  not  say  whether  he  intended  to  return  that  night.    Id.  at  24.  
After defendants moved for summary judgment, Samuel submitted 
an  affidavit—which  the  District  Court  did  not  exclude—
supplementing  this  information.    In  the  affidavit,  he  stated  that  for 
more  than  a  year  prior  to  his  arrest,  he  had  been  staying  at  his 
mother’s apartment three nights a week.15  Decl. Eli Samuel at 2 ¶ 11, 
Figueroa v. Mazza, No. 11 Civ. 3160 (JBW) (E.D.N.Y. Aug. 18, 2014), 
ECF No. 157‐9. 

        The  District  Court  concluded  that  this  information,  even 
viewed  in  the  light  most  favorable  to  Samuel,  did  not  demonstrate 
that he possessed a legitimate expectation of privacy in his mother’s 
apartment.    In  an  oral  ruling  granting  defendants’  motion  for 
summary  judgment,  the  Court  observed  that  Samuel  “was  not  a 

         15  A  party  may  not  create  an  issue  of  fact  that  will  defeat  summary 

judgment by submitting an affidavit that contradicts the party’s prior deposition 
testimony,  but  it  is  permissible  to  clarify  by  affidavit  ambiguous  or  incomplete 
deposition  testimony.    Maxwell  v.  City  of  New  York,  380  F.3d  106,  109  (2d  Cir. 
2004).    Nothing  in  Samuel’s  affidavit  contradicts  the  testimony  he  gave  at  his 
deposition. 




                                            39 
                                                      




resident” of the apartment, “temporarily or any other way,” and that 
“he was about to leave the apartment” at the time of his arrest.  Tr. 
Oral  Ruling  at  9,  Figueroa  v.  Mazza,  No.  11  Civ.  3160  (JBW) 
(E.D.N.Y.  Aug.  21,  2014),  ECF  No.  220.    For  several  reasons,  we 
cannot agree with the District Court’s analysis.16 

        First, the Court’s emphasis that Samuel did not “reside[ ]” in 
his mother’s apartment was misplaced.  A person need not “reside” 
in  a  particular  dwelling,  in  the  sense  of  living  primarily  at  that 
location, to enjoy a legitimate expectation of privacy when he is on 
the  premises.    As  we  have  already  discussed,  a  social  guest  can, 
under some circumstances, legitimately expect privacy in his host’s 
home.  See Olson, 495 U.S. at 98. 

        Second—though  the  District  Court’s  oral  ruling  is  not 
perfectly  clear  on  the  point—it  appears  that  the  Court  might  have 
concluded that because Samuel “was about to leave the apartment” 
when  he  was  arrested,  he  did  not  qualify  as  an  “overnight  guest” 
and  thus  could  not  claim  a  legitimate  expectation  of  privacy  in  the 
property.  Tr. Oral Ruling at 9, Figueroa v. Mazza, No. 11 Civ. 3160 
(JBW) (E.D.N.Y. Aug. 21, 2014), ECF No. 220.  (The Court might have 
reasoned that if Samuel was leaving the apartment at 10:00 p.m., the 
time of his arrest, he was not likely to come back that night.)  Even if 
the  Court  correctly  concluded  that  Samuel  was  not  an  “overnight 


        16  As  is  true  of  Samuel’s  failure‐to‐intervene  claims,  defendants  do  not 

argue that they are entitled to qualified immunity on the unlawful‐entry claims if 
their conduct violated the Fourth Amendment. 




                                           40 
                                                           




guest”  as  the  case  law  uses  the  term—a  question  we  need  not 
decide17—it  nonetheless  erred  in  determining  that,  as  a  matter  of 
law,  he  did  not  legitimately  expect  privacy  in  his  mother’s 
apartment. 

        The  Fourth  Amendment  looks  with  favor  on  “overnight 
guests”  not  because  there  is  something  talismanic  about  a  person’s 
intent to stay in a dwelling on a particular night, but because a host’s 
willingness to take in a guest to sleep—slumber being a vulnerable 
state during which privacy is cherished—indicates that the guest has 
been accepted into the private sphere of the household.  Carter, 525 


          17 The cases do not define the phrase.  In Olson, for instance, the defendant 

had slept in the searched dwelling the night prior to the search (which occurred 
late  in  the  afternoon).    Olson,  495  U.S.  at  93‐94,  97  n.6.    But  for  “several  days” 
before that, he had been sleeping someplace else, id. at 97 n.6, and the Court did 
not  discuss  whether  he  had  ever  slept  in  the  relevant  dwelling  before  or  had 
planned to sleep there the night after the search occurred.  (The facts suggested 
that the defendant had not planned to sleep in the dwelling a second night: the 
police had been told that he planned to “leave town.”  Id. at 93.)  The Supreme 
Court nevertheless characterized the defendant as an “overnight guest” and held 
that  he  was  entitled  to  claim  the  protection  of  the  Fourth  Amendment  in  his 
hosts’ home.   

        We need not determine what this says about whether Samuel—who often 
stayed  in  his  mother’s  apartment,  but  might  not  have  stayed  there  the  night 
before  his  arrest  and  might  not  have  planned  to  stay  there  the  night  of  his 
arrest—was an “overnight guest.”  Nor do we think such an exercise would be 
particularly  useful.    As  discussed  below,  a  person’s  status  as  an  “overnight 
guest” matters because sleeping in a dwelling says much about one’s connection 
with  the  property  and  one’s  expectations  while  present  there;  the  law  can  take 
account  of  these  considerations  without  drawing  hard  lines  concerning  what 
kind of guest counts as an “overnight” one. 




                                               41 
                                                        




U.S.  at  90;  Olson,  495  U.S.  at  99‐100.    Construing  the  record  in  the 
light most favorable to Samuel, we conclude that (“overnight guest” 
or  not)  he  enjoyed  a  degree  of  acceptance  into  his  mother’s  home 
sufficient  to  trigger  Fourth  Amendment  protection.    Indeed,  each 
factor  mentioned  in  Carter  weighs  strongly  in  Samuel’s  favor.    His 
visit was social in nature.  He had, in the past, spent a great deal of 
time at the apartment, sleeping there nearly as frequently as he slept 
at his own dwelling.  He had a close relationship—indeed, a familial 
one—with the apartment’s tenant.  We have found no case denying 
Fourth  Amendment  standing  on  similar  facts,  and  have  found  a 
number  of  cases  finding  Fourth  Amendment  standing  on  less 
convincing facts.  See, e.g., Fields, 113 F.3d at 321 (concluding that the 
defendant  possessed  a  legitimate  expectation  of  privacy  in  an 
apartment  to  which  he  was  invited  by  a  guest  of  the  tenant,  and 
where he spent “several hours before being interrupted by [a] police 
intrusion”); Rhiger, 315 F.3d at 1285‐87 (finding Fourth Amendment 
standing in the case of a guest who had known his host for “about 
two weeks,” had slept at the host’s home two to four times, and had 
once entered the home unannounced to take a nap). 

        Accordingly,  we  conclude  that  Samuel’s  unlawful‐entry 
claims should have survived a motion for summary judgment.18  We 


        18  Defendants  also  argue  that,  even  if  Samuel  enjoyed  a  legitimate 

expectation  of  privacy  in  his  mother’s  apartment,  this  portion  of  the  judgment 
can  stand  because  the  trial  record  shows  that  Samuel’s  mother  consented  to 
defendants’  entry.    We  disagree.    The  officers  so  testified,  but  Samuel  testified 
that his mother did nothing more than open the door a foot or two before Samuel 
stepped in front of her.  App. 627‐28.  If Samuel is believed, his mother did not 




                                             42 
                                                 




thus vacate so much of the judgment as dismissed those claims and 
remand to the District Court for such further pretrial proceedings as 
may be appropriate in the circumstances, or for trial. 

    V. Dismissing the Unnamed Defendants and Closing Discovery 

        In  an  order  announced  on  May  1,  2014,  the  District  Court 
dismissed from the case all unnamed defendants, reasoning that the 
case  had  been  pending  for  several  years  and  that  Samuel  still  had 
not  identified  the  unnamed  individuals.    Tr.  Proceedings  at  46‐47, 
Figueroa  v.  Mazza,  No.  11  Civ.  3160  (JBW)  (E.D.N.Y.  May  1,  2014), 
ECF  No.  119.    Samuel  states  that  in  this  same  order,  the  District 
Court closed discovery.  We are unable to locate any such language 
in  the  order,  but  it  is  clear  that  on  several  occasions  the  District 
Court refused Samuel’s requests for further discovery of documents.  
See,  e.g.,  Order  at  2,  Figueroa  v.  Mazza,  No.  11  Civ.  3160  (JBW) 
(E.D.N.Y. Mar. 3, 2014), ECF No. 87. 

        Samuel  asserts  that  the  District  Court  erred  or  “abused  its 
discretion”  in  entering  these  orders.    He  argues  that  the  District 
Court  dismissed  the  unnamed  defendants  and  closed  discovery 
because  counsel  for  defendants  represented  that  all  relevant 
documents had been produced.  See id.  After the May 1, 2014 order, 
however,  defendants  supplemented  discovery  by  producing  200 
pages of new documents—most of it in the month before trial.  Pl.’s 

consent to defendants’ entering her apartment.  See United States v. Vasquez, 638 
F.2d 507, 527 (2d Cir. 1980) (concluding that merely opening a door when officers 
knock is not consent).  




                                       43 
                                                     




Br.  39.    Samuel  appears  to  argue  that  if  he  had  received  these 
documents  earlier,  he  could  have  used  the  information  they 
contained to depose new witnesses and uncover the identity of some 
unnamed defendants. 

        This argument is unpersuasive.  Samuel does not explain why, 
in  his  view,  the  District  Court  was  wrong  to  rely  on  defense 
counsel’s  statements  that  all  documents  had  been  turned  over.    He 
does not argue, for instance, that at the time it made its rulings the 
District Court had been made aware of information throwing doubt 
on the accuracy of counsel’s representations.19  Rather, he appears to 
suggest that the mere fact of defendants’ late production renders the 
District Court’s order infirm.  But if the Court had no reason to think 
that defendants possessed additional documents—and, indeed, had 
excellent reason (counsel’s representations) to think they did not—it 
cannot  now  be  faulted  for  closing  discovery  and  moving  the  case 
toward  a  conclusion.    Accordingly,  we  find  no  error  in  the  District 
Court’s discovery rulings. 

                                    CONCLUSION 

        To summarize, we hold as follows: 

        (1) Defendants are entitled to qualified immunity with respect 
        to Samuel’s false arrest claims, because we cannot say that, in 
        the circumstances obtaining at the time of Samuel’s arrest, no 

      19  Samuel  does  not  appear  to  have  sought  additional  discovery  after  the 

new documents were produced.  See Pl.’s Br. 39‐40; Pl.’s Reply Br. 47‐50. 




                                          44 
                                             




      reasonable  police  officer  could  have  concluded  that  probable 
      cause existed. 

      (2) The force employed by Detectives Karolkowski and Failla 
      in effecting Samuel’s arrest was reasonable as a matter of law. 

      (3) On the basis of the evidence presented at trial, a reasonable 
      juror  could  have  determined  that  Detectives  Failla  and  Chan 
      had a realistic opportunity to intervene in the alleged assault 
      on Samuel but failed to do so. 

      (4)  The  facts  in  the  summary‐judgment  record  would  have 
      allowed a reasonable juror to conclude that Samuel enjoyed a 
      legitimate expectation of privacy in his mother’s apartment. 

      (5)  The  District  Court  did  not  err  or  “abuse  its  discretion” 
      when it entered rulings dismissing unnamed defendants from 
      the case and refusing Samuel’s requests for further discovery. 

      Accordingly,  we  AFFIRM  the  District  Court’s  September  30, 
2014  judgment  insofar  as  it  (1)  granted  judgment  in  defendants’ 
favor on Samuel’s claims for false arrest, excessive force, and assault, 
(2) denied further discovery, and (3) dismissed unnamed defendants 
from  the  case.    We  VACATE  so  much  of  the  judgment  as  granted 
judgment  in  defendants’  favor  on  Samuel’s  claims  for  failure  to 
intervene  and  unlawful  entry  and  REMAND  the  cause  to  the 
District  Court  for  such  further  pretrial  proceedings  as  may  be 
appropriate in the circumstances, or for trial. 




                                    45 
14-4116
Figueroa v. Mazza



     1      KEARSE, Circuit Judge, dissenting in part:

     2                     I respectfully dissent from so much of the majority's opinion as rules that "[t]he trial

     3      record establishes" "as a matter of law," Majority Opinion, ante at 5, 16, that the defendant detectives,

     4      most of them from the New York City Police Department's 72nd Precinct (or "Precinct"), who

     5      arrested plaintiff Eli Samuel Figueroa ("Samuel") on a charge of endangering the welfare of a child,

     6      are entitled to qualified immunity with respect to Samuel's false arrest claims, on the basis that a

     7      reasonable law enforcement official in their position could have concluded that there existed probable

     8      cause to arrest Samuel on the night of June 30, 2010, giving them "arguable" probable cause. My

     9      disagreement has several sources, among them the following: First, the record in this case shows that

   10       the defendants' relevant knowledge consisted not just of their observations of the Duane Reade

   11       photographs of a nude boy on June 29 but rather included repeated complaints about suspected sexual

   12       abuse of the boy, complaints made by Samuel and the boy's mother Shirley Saenz ("Saenz") to the

   13       police department--beginning at the 72nd Precinct--over the preceding two weeks. Second, the

   14       majority opinion does not, although it claims to, "view the facts in the light most favorable to

   15       Samuel," id. at 6 n.1, which is required in awarding his opponents judgment as a matter of law. Third,

   16       the majority appears to ignore the fact that it is granting judgment as a matter of law on the basis of

   17       qualified immunity, an affirmative defense. In taking issue with this dissent, the majority focuses on

   18       "Samuel's . . . false arrest claims" and the evidence "Samuel . . . offered . . . to support them" and

   19       states, "our analysis of Samuel's false arrest claims does not take account of evidence--such as a series

   20       of written reports from a Detective Hawkins concerning Saenz's mid-June complaint to police--that

   21       was never put before the jury," Majority Opinion at 15 n.8 (emphases added). However, the proper

   22       focus for the majority's decision is not whether Samuel presented sufficient evidence on the elements
 1   of his false arrest claims (including the absence of probable cause--an absence that the properly

 2   instructed jury presumably found proven in finding defendants liable to Samuel on these claims). For

 3   the grant of judgment as a matter of law to these defendants on the basis of qualified immunity, the

 4   proper question is whether the evidence compels the conclusion that it was objectively reasonable for

 5   a police officer in their position to believe there was probable cause to arrest Samuel--an affirmative

 6   defense on which defendants have the burden of proof.

 7                   Fourth, in my view, what should properly be considered on the issue of arguable

 8   probable cause in the present appeal includes all relevant evidence in the district court's record, not

 9   just the evidence admitted at trial. Although the majority states that "[i]n considering defendants' Rule

10   50 motion as to [Samuel's] claims, the District Court properly confined its review to the trial record,

11   . . . and we must do the same in considering the claims on appeal," Majority Opinion at 15 n.8, this

12   position suffers a major flaw: The Rule 50 motion granted by the district court was based on the

13   position that Samuel had failed to prove the absence of probable cause as an element of false arrest,

14   see Figueroa v. Mazza, 59 F. Supp. 3d 481, 490-91 (E.D.N.Y. 2014); that decision indeed was to be

15   made on the basis of the evidence admitted at trial. But this is not the basis for the majority's grant

16   of judgment as a matter of law. The majority's decision is that defendants are entitled to judgment

17   as a matter of law on the basis of qualified immunity because it views probable cause as "arguable."

18   The qualified immunity defense was never submitted to the jury; there is thus no reason to limit

19   consideration to the evidence that was admitted. Further, the reports by Detective Deborah Hawkins,

20   which the majority chooses not to consider, are in the district court record. (See, e.g., Trial Transcript

21   ("Tr.") 551 (statement of defense counsel to the court: "There are documents that explicitly say--that

22   are listed as plaintiff's exhibits that explicitly say Detective Hawkins looked at the reports from the

23   pediatrician . . . and that, in fact, the police department called the pediatrician and said you indicated


                                                     2
 1   in this letter that you thought that there might have been some sort of anal penetration. What

 2   made you say that? And he said I don't know, it's possible." (emphases added)).) The Detective

 3   Hawkins reports were in fact offered in evidence at trial--by each side--but were excluded

 4   (erroneously each time, in my view: erroneously when offered by Samuel, since the reports (a)

 5   showed that the pediatrician confirmed to Detective Hawkins Saenz's statement that the doctor himself

 6   thought "some sort of anal penetration" was "possible," and (b) confirmed that the police department

 7   had in its possession a letter from the doctor to that effect; and erroneously when offered by

 8   defendants to show that Hawkins had in fact investigated before reaching a different conclusion).

 9                  Finally, even if consideration of defendants' entitlement to the defense of qualified

10   immunity as a matter of law is limited to the evidence that was admitted at trial, there was ample

11   evidence that in the two weeks preceding Samuel's arrest Saenz had complained to the police at the

12   72nd Precinct and to Detective Hawkins of suspected sexual abuse of her son by the boy's father;

13   evidence that the police and Detective Hawkins were well aware of Saenz's attempts to document her

14   suspicion with before-and-after pictures; evidence that Saenz had informed Detective Hawkins that

15   two doctors had opined that such molestation was possible; and, in the words of defendants' own

16   attorney, evidence "that there are doctor reports that indicate that abuse was happening" (Tr. 550).

17                  There was evidence that Samuel complained to the police department's Internal Affairs

18   Bureau ("IAB") asserting that Detective Hawkins had failed to investigate; in that complaint Samuel

19   detailed Saenz's complaints to the police and her submission to the police of before-and-after pictures;

20   and defendants, prior to arresting Samuel, were indisputably aware of Samuel's IAB complaint. The

21   police department records of these repeated attempts by Samuel and Saenz to get the police to prevent

22   what the boy's mother and doctors thought could be sexual abuse eliminated any objectively



                                                    3
 1   reasonable basis for any officer to believe there was probable cause to arrest Samuel for child

 2   pornography or child endangerment.



 3   A. The Trial Evidence

 4                   It is undisputed that for some two weeks prior to the arrest of Samuel, Shirley Saenz,

 5   accompanied by Samuel, had repeatedly complained to the police that, when her son had an overnight

 6   visit with his father, the boy was returned to her with bruises and swelling in his anal area and that

 7   doctors said it was possible that the boy was being sexually molested. Saenz testified at trial: "[O]n

 8   June 5th of 2010, my son came back to me with red anal swelling"; "I took him to Methodist

 9   Hospital"; "I showed the doctor, Doctor Farebrothers [sic], and she said it looks like my son was

10   getting molested, so she made a report to the state central registry." (Tr. 58-59; see, e.g., id. at 119

11   ("the hospital told me on June 5th that it was possible that my son was getting molested").) When her

12   son "continued to come back" from visits with his father "with anal traumas," Saenz complained to

13   the police and began to document the boy's changed condition with pictures of him before and after

14   his visits with his father; she was allowed to take such pictures in the police station. (Tr. 57 ("at the

15   precinct . . . the police officer said it was fine to do it like away from the public in the backroom").)

16   Other sets of pictures were taken in the office of the boy's pediatrician; Saenz testified that that doctor

17   too "had told me that it looked like my son was getting possibly anally penetrated and he wrote a letter

18   to the Family Court" (Tr. 58; see also id. at 118-19 ("Doctor Hassan, my son's ped[iatric]ian, said that

19   it was possible my son was getting molested. That's what he said and he wrote it in a letter . . . .")).

20                   On June 15, two weeks before the police department's June 29 receipt of the Duane

21   Reade photos on which they based their arrest of Samuel, Saenz--accompanied by Samuel--had



                                                     4
 1   informed police at the 72nd Precinct and Detective Hawkins at the police department's Brooklyn

 2   Child Advocacy Center ("Child Advocacy Center") of her suspicion that her son was being molested

 3   by his father, and had given them pictures that like, the Duane Reade photos, were before-and-after

 4   pictures of the boy's body. (See, e.g., Tr. 64-65 (testimony of Saenz); 533-37, 541-42 (testimony of

 5   Samuel).) Saenz testified:



 6                   I went to the 72nd Precinct. I told them that I was taking the photographs on
 7                   the advise [sic] of my attorney and according to Social Service laws 415, 416,
 8                   419, and then I told them that I was concerned that my son could have been
 9                   getting molested and they didn't let me write a report. They just took a copy
10                   of everything that I had, like the hospital record, the photographs and they
11                   faxed it over to Brooklyn Child Advocacy Center and they made copies and
12                   I spoke with--spoke with Lieutenant Jaime Ortiz . . . . And there was like
13                   another officer there, and they actually put me on the phone with Detective
14                   Deborah Hawkins . . . .

15   (Tr. 64-65 (emphases added).) In that telephone conversation, Saenz told Detective Hawkins "I think

16   my son is getting molested, this is what the doctor said . . . ." (Tr. 65; see also id. at 542 (testimony

17   of Samuel that 72nd Precinct officers faxed to Detective Hawkins "[t]he doctor's report--before-and-

18   after doctor's report").)

19                   On June 16, Saenz went to the Child Advocacy Center and met with Detective

20   Hawkins, who had received the materials--including the photos--sent to her by the officers at the 72nd

21   Precinct. Saenz testified that when Detective Hawkins asked "why do you think your son is getting

22   molested. I told her it was based on what my doctor said, based on what the hospital said." (Tr. 66.)

23                   Saenz testified that Detective Hawkins would not allow her to make a formal complaint

24   of child abuse. Saenz complained that the police department and Detective Hawkins, "didn't do

25   anything." (Tr. 59.)



                                                    5
 1                  On June 28, Samuel telephoned IAB, identified himself, and complained that Hawkins

 2   had not allowed Saenz to file a child-abuse complaint against the boy's father. (See Tr. 544-48.)

 3   Samuel's IAB complaint was "[v]ery detailed" (Tr. 547) as to Saenz's efforts, including her showing

 4   the police the pictures she had taken to document her concerns. He provided addresses and telephone

 5   numbers for the boy's father, as well as for Saenz's mother Beatrice Saenz ("Beatrice"), about whom

 6   Samuel also complained.

 7                  Defendants plainly were aware of the contents of Samuel's June 28 complaint to IAB:

 8   It was only by means of information in that complaint that they located Beatrice, whom they

 9   interviewed prior to arresting Samuel. And, as the majority opinion notes, in all other respects

10   "defendants do not contest that all relevant officers had knowledge of Samuel's complaint and Saenz's

11   report at all relevant times," Majority Opinion at 9 n.5 (emphasis added); see id. at 9 n.6.



12   B. The "Arguable Probable Cause" Standard Is Not Met

13                  When determining whether actual probable cause existed, we "look to the totality of

14   the circumstances" as to what the officers knew at the time of the arrest; we "must consider those facts

15   available to the officer at the time of the arrest and immediately before it," bearing in mind that "an

16   officer may not disregard plainly exculpatory evidence." Fabrikant v. French, 691 F.3d 193, 214 (2d

17   Cir. 2012) (internal quotation marks omitted) (emphases mine); see also Hunter v. Bryant, 502 U.S.
18   224, 229 (1991) (qualified immunity does not protect "the plainly incompetent" (internal quotation

19   marks omitted)). "Review for probable cause should encompass plainly exculpatory evidence

20   alongside inculpatory evidence to ensure the court has a full sense of the evidence that led the officer

21   to believe that there was probable cause to make an arrest." Stansbury v. Wertman, 721 F.3d 84, 93

22   (2d Cir. 2013) (internal quotation marks omitted) (emphasis mine).


                                                    6
 1                  In determining whether there was "arguable" probable cause, for purposes of qualified

 2   immunity, our focus is no narrower; "we examine the same evidence under the same circumstances,"

 3   id. at 89 n.3, for arguable probable cause does not "mean 'almost' probable cause," Jenkins v. City of

 4   New York, 478 F.3d 76, 87 (2d Cir. 2007). Rather, the test for arguable probable cause is "whether

 5   it was objectively reasonable for the officer to conclude that probable cause existed." Id.

 6                  The majority acknowledges that "an officer making a probable-cause determination

 7   is not at liberty to ignore evidence tending to exculpate the suspect . . . and that the officers [here]

 8   were accordingly not entitled to disregard . . . their knowledge of Saenz's earlier photos," Majority

 9   Opinion at 23. The majority finds arguable probable cause, however, on the basis that "officers of

10   reasonable competence could have . . . disbelieved Saenz's explanation"--apparently referring to her

11   reason for taking photos of her unclothed son--and that "[t]he officers were not required to accept

12   Saenz's account on faith," Majority Opinion at 23, 24 (emphases added). This would be far more

13   persuasive if defendants were considering an explanation given after-the-fact and if ample support

14   for Saenz's "account" were not already in police records weeks before receipt of the Duane Reade

15   photos. As the police had no contact with Saenz between their June 29 receipt of the Duane Reade

16   photos and Samuel's June 30 arrest, the reference to a Saenz "explanation" apparently refers to Saenz's

17   proffers of such photographs earlier. But police department records clearly documented that Saenz

18   had submitted such photos to the police in mid-June in an effort to provide evidentiary support for her

19   suspicions of child abuse by the boy's father. And whether or not her suspicions were correct, it is

20   undisputed that Saenz repeatedly told Detective Hawkins that both the boy's pediatrician and Doctor

21   Fairbrother at Methodist Hospital had stated that it was possible that the boy had been subjected to

22   some type of anal penetration.



                                                    7
 1                  Officers of course are not required to take a complainant's assertions "on faith," and

 2   defendants here certainly were not required to believe that Saenz's son had in fact been abused by his

 3   father. But nor were defendants entitled to conclude without any investigation that Saenz's repeated

 4   communications of her concerns to the police department were a sham. And the most obvious line

 5   of inquiry would have quickly shown that her concern was genuine. As defendants "at all relevant

 6   times" "had knowledge of Samuel's complaint and Saenz's report," Majority Opinion at 9 nn.5-6, the

 7   most obvious course would have been to inquire of Detective Hawkins, who was most sharply

 8   criticized in Samuel's complaint to IAB about the handling of Saenz concerns. Had they inquired,

 9   defendants would have learned that Detective Hawkins's file included a copy of the letter from the

10   pediatrician indicating that he thought that there might have been some sort of anal penetration (see

11   Tr. 542 (72nd Precinct officers faxed to Detective Hawkins "[t]he doctor's report--before-and-after

12   doctor's report")). Further, if defendants had read Detective Hawkins's reports, they would have seen

13   that the pediatrician reiterated to Detective Hawkins that "it's possible" that "there might have been

14   some sort of anal penetration" (Tr. 551 (statement of defense counsel)).

15                  This record--whether or not Detective Hawkins's reports are considered--does not

16   allow defendants to prevail on a defense of arguable probable cause, for they were not entitled to

17   ignore the record of Saenz's efforts, with Samuel's assistance, to protect her son. Defendants knew

18   of the complaints to--and about--Detective Hawkins. If they asked what was in Detective Hawkins's

19   files or what her investigation had turned up, they could not "disbelieve[]" Saenz's "explanation"

20   except by arbitrarily ignoring this clearly exculpatory evidence that resided in the relevant police

21   records. And if they failed to inquire, their investigation clearly was not competent. Qualified

22   immunity does not protect "the plainly incompetent." Hunter, 502 U.S. at 229 (internal quotation

23   marks omitted).


                                                   8
 1                  The majority's view that a reasonable officer could have concluded that the photos

 2   constituted crimes of child pornography or child endangerment on the theory that Saenz was willing

 3   to share nude pictures of the boy "with perfect strangers," to wit, the "Duane Reade employees [who]

 4   would likely see the photos in the normal course of developing them," Majority Opinion at 26,

 5   improperly draws inferences contrary to Samuel and the record. The Duane Reade surveillance tape

 6   that police officers reviewed on June 30 showed that Saenz in fact had attempted to have the pictures--

 7   taken with a digital camera--printed not by Duane Reade employees but rather by a Duane Reade

 8   computerized self-service printer. The photos were eventually retrieved from the printer by a Duane

 9   Reade employee only because the self-service system had malfunctioned. Saenz's thwarted attempt

10   to print the pictures herself in no way indicated a willingness to have them seen by strangers.

11                  In my view, in light of these facts that were known to the police, and were known or

12   available to defendants prior to Samuel's arrest, no reasonable officer could have concluded that there

13   was probable cause to believe that the crime of either child pornography or child endangerment had

14   been committed.

15                  I note that the majority does not actually specify the crime as to which it concludes

16   defendants had arguable probable cause to arrest Samuel; if they had arguable probable cause as to

17   any crime, even if there was not agreement among the defendants as to which crime, they were

18   entitled to that defense, cf. Devenpeck v. Alford, 543 U.S. 146, 152-56 (2004). For the reasons stated

19   above, I see no basis for arguable probable cause as to child pornography or child endangerment. Nor

20   was there a basis to arrest Samuel for kidnaping. Although the majority opinion suggests that

21   defendants, having viewed the June 25 Duane Reade photos, did not know Saenz's son was not being

22   held as a "kidnap[]" victim until "[s]hortly after Samuel's [June 30] arrest," Majority Opinion at 11-12

23   (emphasis added), they in fact knew he was not being so held before Samuel was arrested. Police


                                                    9
 1   records show that at 9 p.m. on June 30, defendant Todd Nagrowski and other officers interviewed

 2   Saenz's roommate, who told them, inter alia, that she had left Saenz and the boy asleep in the living

 3   room that morning. As the majority concedes, defendants were "not entitled to disregard th[is]

 4   information from [Saenz's roommate]," Majority Opinion at 23. Thus, when Nagrowski and others

 5   proceeded to arrest Samuel after 10 o'clock that night, defendants had no reason to believe there had

 6   been a kidnaping.

 7                  Finally, even if there had been arguable probable cause to believe a crime had been

 8   committed, there was no evidence to warrant a person of reasonable caution in the belief that the

 9   crime had been committed by Samuel. The police had no evidence that Samuel had any role in the

10   taking of the Duane Reade pictures, or was present when they were taken, or participated in the

11   attempt to have them printed. The police reviewed the Duane Reade surveillance tape of the person

12   attempting to have the pictures printed; that person was a woman. The 11 telephone calls to Duane

13   Reade thereafter, asking that the pictures not be printed, were all made by a woman. In addition, the

14   photos included an image of a dated money order, and the police were able to obtain a surveillance

15   picture of its purchase; they saw that the purchaser of the money order was also a woman.

16                  The only objective evidence the police had of any conduct by Samuel in connection

17   with the Duane Reade photos was that he had accompanied Saenz when she gave similar pictures to

18   the police in an effort to prevent further harm to her son, that he complained to IAB when the police

19   refused to assist Saenz in that effort, and that he apparently loaned the woman who called Duane

20   Reade his phone.

21                  Given the totality of the circumstances, including the documentation in the police files

22   as to Saenz's intense communications with the police about her suspicion that her son was being

23   abused, accompanied by her report of multiple doctors' statements and a copy of least one doctor's


                                                  10
1   written opinion that her suspicion could be correct--all of which defendants knew or should have

2   known--I dissent from so much of the majority opinion as rules that defendants are entitled to

3   qualified immunity on Samuel's false arrest claims as a matter of law.




                                                11